Citation Nr: 0512996	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for reflux esophagitis.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in November 1996 and October 2001.

The issue of entitlement to a higher initial evaluation for 
reflux esophagitis was previously denied by the Board in a 
December 2002 decision.  This decision was subsequently 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in May 2003, and the Board then remanded this 
case to the RO in June 2003.  In a separate issuance, the 
Board remanded the issue of entitlement to a compensable 
evaluation for pseudofolliculitis barbae back to the RO in 
the same month.  The Board again remanded both claims back to 
the RO in October 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's reflux esophagitis is productive of 
gastroesophageal reflux, nausea, abdominal discomfort, and a 
gastric lesion; however, none of his gastrointestinal studies 
has shown erosion or ulceration.  

3.  The veteran's pseudofolliculitis barbae involves an 
exposed area and has necessitated the use of medical cream.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for reflux esophagitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7307 (2004).

2.  The criteria for a 10 percent evaluation for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran several VA 
examinations addressing his disorders, and there is no 
indication of additional relevant evidence that has not been 
obtained by the RO to date.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted April 2004 "duty to assist" letter was 
issued subsequent to the appealed rating decisions.  However, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

III.  Reflux esophagitis

In the appealed November 1996 rating decision, the RO granted 
service connection for reflux esophagitis in view of in-
service evidence of esophageal reflux.  A zero percent 
evaluation was assigned, effective from May 1996.

An esophagogastroduodenoscopy (EGD) performed in August 1996 
revealed grade I distal esophagitis, and an impression of 
gastroesophageal reflux disease (GERD) was rendered.

The veteran underwent a VA examination in May 1997, during 
which he reported heartburn, abdominal pain, and reflux 
symptoms.  He indicated that he was taking Prilosec.  Upon 
examination, epigastric pain and no constipation were noted.  
The diagnosis was GERD.

During his December 2000 VA digestive conditions examination, 
the veteran reported symptoms including reflux, diarrhea, 
constipation, regurgitation, and esophageal dysphagia.  His 
weight was noted to be stable at 225 to 235 pounds for the 
past three to four years, with a prior baseline weight of 194 
to 205 pounds.  An examination of the abdomen revealed few 
bowel sounds, no apparent mass, organomegaly, and minimal 
left lower quadrant discomfort to deep palpation.  An EGD 
revealed hyperemia in the lower esophagus without mucosal 
erosion and ulceration; a four millimeter polyp-like lesion; 
and no evidence of peptic ulcer disease.  The impression was 
GERD, and the examiner noted that the veteran described 
symptoms that could be related to acid reflux disease, 
including heartburn, dyspepsia, and atypical chest pain.  The 
examiner also indicated that the veteran's complaints of 
regurgitation and atypical chest pain may be due to an 
esophageal motility disorder.  All symptoms were attributed 
to service.

Based on these examination findings, the RO, in a March 2001 
rating action, increased the evaluation for the veteran's 
reflux esophagitis to 10 percent, effective from May 1996.

Subsequently, in July 2001, the veteran was treated at a VA 
facility for complaints of GERD symptoms.  He had complaints 
of nausea and vomiting, of undetermined etiology, in January 
2003 and frequent GERD episodes and abdominal pain associated 
with nausea and vomiting in April 2003.  Progressively 
worsening stomach cramping and nausea were noted in October 
2003.  

The veteran underwent a further VA examination in January 
2005, during which he reported chronic heartburn with reflux 
symptoms but denied awakening from sleep due to pain, 
odynophagia or dysphagia to solids or liquids, hematemesis, 
melanotic stools, or a sore throat or hoarseness of the voice 
secondary to reflux.  A weight of 223 pounds was noted.  The 
examination revealed a soft and non-tender abdomen, with no 
hernias, masses, hepatomegaly, splenomegaly, ascites, or 
collateral circulation.  An upper endoscopy evaluation was 
within normal limits.  The impression was symptoms suggestive 
of non-erosive GERD, fairly controlled with proton pump 
inhibitor medications.

The RO has evaluated the veteran's reflux esophagitis at the 
10 percent rate under 38 C.F.R. § 4.114, Diagnostic Code 
7307.  Under this section, chronic hypertrophic gastritis, 
with small nodular lesions and symptoms, warrants a 10 
percent evaluation.  A 30 percent evaluation also 
contemplates multiple small eroded or ulcerated areas, and 
symptoms.

In this case, the veteran has reported ongoing problems with 
gastroesophageal reflux, nausea, and abdominal discomfort.  
Moreover, an EGD from December 2000 revealed a lesion.  
However, none of his recent gastrointestinal studies has 
shown erosion or ulceration.  Also, the veteran's weight has 
been essentially steady, as shown by examination.  See 
38 C.F.R. § 4.112.  As such, the Board finds that the 
criteria for a 10 percent evaluation under Diagnostic Code 
7307 fully contemplate the veteran's symptomatology, and the 
criteria for an initial 30 percent evaluation have not been 
met.  Therefore, the veteran's claim for that benefit must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Pseudofolliculitis barbae

In a December 1997 rating decision, the RO granted service 
connection for pseudofolliculitis barbae on the basis of a 
diagnosis of this disorder during service.  A zero percent 
evaluation was assigned, effective from May 1996.

The veteran underwent a VA skin examination in September 
2001, during which he reported current use of hydrocortisone 
1% and symptoms including bumps under and behind the neck and 
whiteheads on the face.  The examination revealed some 
scattered bumps under the neck, with no other positive 
findings.  Specifically, there was no evidence of ulceration, 
exfoliation, crusting, or systemic or nervous manifestations.  
The diagnosis was pseudofolliculitis barbae.  

In January 2003, the veteran underwent a VA skin diseases 
examination, during which he noted continued use of 
hydrocortisone 1%.  The examiner noted that this disorder 
covered both sides of the face and the back and front of the 
neck.  The percent of exposure was approximately one percent 
of total body area.  There was no evidence of scarring, 
disfigurement, acne, alopecia, hyperhydrosis, malignancy, 
urticaria, vasculitis, erythema multiforme, or debilitating 
situations.  The diagnosis was pseudofolliculitis barbae, 
bilateral face, anterior and posterior neck, moderate to 
severe.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders have been revised.  The revisions 
were effectuated as of August 30, 2002.

The old criteria for evaluating tinea barbae were found under 
38 C.F.R. § 4.118, Diagnostic Code 7814 (2002).  Under this 
section, tinea barbae was to be evaluated as eczema under 
Diagnostic Code 7806.  A zero percent evaluation was assigned 
in cases of slight, if any, exfoliation, exudation, or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation contemplated exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent evaluation was warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.

Under the current criteria of Diagnostic Code 7813, 
dermatophytosis (including tinea barbae) may be evaluated as 
either scars or as dermatitis.  The relevant code sections 
for scars allow for a minimum 10 percent evaluation in cases 
of scars causing limited motion in an area or areas exceeding 
six square inches (Diagnostic Code 7801); superficial scars 
not causing limited motion in an area or areas of 144 square 
inches or greater (Diagnostic Code 7802); unstable 
superficial scars (Diagnostic Code 7803); or superficial 
scars that are painful on examination (Diagnostic Code 7804).  
Also, under Diagnostic Code 7805, scars may be rated on the 
basis of limitation of function.  

Under the revised criteria of Diagnostic Code 7800, regarding 
exposed areas, a minimum 10 percent evaluation is warranted 
for a scar with one "characteristic of disfigurement," 
while a 30 percent evaluation is in order for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or two or three "characteristics of disfigurement."  
The "characteristics of disfigurement" include a scar of 5 
or more inches (13 or more cm.) in length, a scar of at least 
one-quarter inch (0.6 cm.) wide at its widest part, surface 
contour of the scar elevated or depressed on palpation, a 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Under the revised criteria of Diagnostic Code 7806, 
dermatitis or eczema covering less than five percent of the 
entire body or less than five percent of exposed areas 
affected, with no more than topical therapy required during 
the past 12 month period, warrants a zero percent evaluation.  
A 10 percent evaluation is assigned for cases of at least 
five percent, but less than 20 percent, of the entire body; 
or at least five percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12 month period.  A 30 percent evaluation is warranted in 
cases of 20 to 40 percent of the entire body or of 20 to 40 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

In this case, the veteran's pseudofolliculitis barbae 
involved an exposed area, including the face and the neck, 
and there is evidence of bumps and whiteheads.  Although 
there is no evidence of exfoliation or exudation, the veteran 
has been using medication for his disorder.  Moreover, the 
Board cannot rule out the possibility of itching.  
Accordingly, since an exposed area is involved, a 10 percent 
evaluation is warranted under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Nevertheless, the symptomatology shown on examination has 
been very minimal, and there is no evidence of extensive 
lesions, marked disfigurement, systemic therapy, or any of 
the "characteristics of disfigurement" noted in the new 
provisions of Diagnostic Code 7800.  Moreover, this disorder 
has been shown to cover only one percent of the body.  
Accordingly, none of the noted criteria, either old or 
revised, provides a basis for an evaluation in excess of 10 
percent.

Overall, the evidence supports a 10 percent evaluation, but 
not more, for the veteran's pseudofolliculitis barbae.  To 
that extent, the appeal is granted.



V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for reflux esophagitis is denied.

A 10 percent evaluation for pseudofolliculitis barbae is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


